Citation Nr: 0902547	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-30 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for a 
bilateral hearing loss and for tinnitus. 

The veteran testified at a hearing before RO personnel in 
November 2004; a transcript of the hearing is of record.  

In July 2007, the Board denied the claims. The veteran 
appealed the Board's action to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2008 Order, 
the Court remanded the case to the Board pursuant to a Joint 
Motion for Remand.  Thereafter, the Board remanded the appeal 
to the RO for additional development.  The development has 
been completed, and the case is before the Board for final 
review.

After completing the requested actions, the RO continued the 
denials of service connection for the veteran's claimed 
bilateral hearing loss and tinnitus disabilities (as 
reflected in the October 2008 supplemental statement of the 
case (SSOC)), and returned the case to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes; however, 
the record reflects no competent medical evidence of 
bilateral hearing loss for over 34 years after service, and 
the only competent opinion addressing the question of whether 
there exists a medical nexus between any in-service noise 
exposure and current bilateral hearing loss weighs against 
the claim.

3.  Competent medical evidence of record does not reflect any 
complaint of tinnitus for over 34 years after service, nor 
does it demonstrate that tinnitus was manifested during 
active service, within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural bilateral 
hearing loss) be presumed.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus were 
received in May 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2003 and October 2008.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  In addition, the October 2008 
letter notified him of how VA determines the disability 
rating and effective dates when a disability is found to be 
connected to service.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in October 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, VA treatment records, and 
statements pertaining to his claimed disabilities from the 
veteran and his representative have been obtained and 
associated with his claims file.  He was also provided with 
contemporaneous VA audiological examinations to evaluate the 
nature and etiology of his claimed disabilities.

Furthermore, the veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure from testing the 
performance of single engines on a flight line and from 
quarterly training exercises with eight-inch Howitzer tanks 
during active military service.  The veteran's DD Form 214 
(Report of Discharge from Service) noted that his military 
occupational specialty was airplane repairman.  

During service, the veteran underwent audiometric 
examinations at enlistment and separation.  It should be 
noted that prior to November 1967, service departments used 
ASA units to record puretone sensitivity thresholds in 
audiometric measurement.  VA currently uses ISO (ANSI) units.  
For purposes of comparison between the service audiometric 
data and more recent VA audiometric data, the table below 
shows the ASA measurements recorded in service, with the 
comparable ISO (ANSI) measurements in adjacent parentheses.  
The results are recorded as follows:



HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
January 
1966
(Enlistmen
t)
RIGHT
0 (15)
-5 (5)
5 (15)
N/A
0 (5)

LEFT
-5 (10)
0 (10)
-5 (5)
N/A
10 (15)
October 
1968
(Separatio
n)
RIGHT
10
0
0
0
0

LEFT
0
5
10
20
20

Service treatment records reveal that the veteran was treated 
on a single occasion in September 1966 for external otitis.  
His service treatment records contained no complaints or 
findings of tinnitus.  

In a post-service VA examination report dated in March 1969, 
the veteran had no auditory complaints, audiological testing 
was normal for VA purposes.  The examiner did note some 
hearing loss at higher frequencies due to close work with 
motors.

VA and private treatment records dated from April 1969 to 
June 1999 contained no complaints or finding of hearing loss 
or tinnitus.

In a VA questionnaire dated in July 2000, the veteran 
indicated that prior to service he worked in snow-plowing and 
in mills for three years.  After service, he worked in a 
warehouse driving a forklift for seven years, and was 
currently working for the U.S. Postal Service for the past 22 
years.

In a VA primary care note dated in May 2003, the veteran 
requested an audiology consultation for a hearing test.  In 
VA mental health treatment note from the same day, he stated 
that he noticed some more problems with his hearing.

A private audiological evaluation report from Granite State 
Hearing Aid Center dated in May 2003 indicates that the 
veteran was referred by the VA Medical Center.  
Unfortunately, these findings are reported in graphic instead 
of numeric form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 to 
determine the severity of any bilateral hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  However, the 
examiner did comment that the veteran had a moderate mixed 
sensorineural hearing loss in both ears.

In a statement from the veteran received in March 2004, he 
reported that the private physician who evaluated his claimed 
disabilities in May 2003 told him that after 30 years of 
being out of the service, he strongly doubted that any doctor 
would be able to say that his hearing loss was caused by 
service.  He added that the doctor told him that his in-
service noise exposure may have contributed to the loss over 
the years, but was not totally service-connected.

During a November 2004 hearing, the veteran testified that 
after repairing helicopter and airplane engines during 
service, he was required to run them and was not provided 
with hearing protection.  He also testified that he was 
exposed to weapons fire during field exercises during service 
and had experienced ringing in his ears since his separation.  
He further testified that his job of 28 years with the Postal 
Service was relatively quiet, but there were some sharp 
noises when people dropped metal objects and slammed the door 
latches of metal post cons.  The veteran added that the 
doctor who evaluated his hearing in May 2003 told him that no 
doctor would commit to provided a nexus statement that his 
hearing loss or tinnitus was caused by military acoustic 
trauma after so many years from discharge had passed. 

In a VA audiological examination report dated in December 
2004, the veteran reported that he had had long-standing 
hearing loss, but could not provide specificity except that 
the hearing loss possibly began approximately 20 years 
earlier.  He also reported long-standing tinnitus, but again 
was unsure of the onset.  He described in-service noise 
exposure to include working as an aircraft mechanic for three 
years without hearing protection and being around artillery 
and firing a rifle without hearing protection during 
quarterly field exercises.  He described post-service 
occupational noise exposure to include one year as a truck 
driver and seven years as a forklift operator.  He reported 
recreational noise exposure as sporadic hunting and target 
shooting with periodic use of hearing protection.  Objective 
findings revealed bilateral hearing loss for VA purposes.  
The diagnosis included constant tinnitus in both ears.  The 
examiner opined that it was less likely as not that the 
veteran's hearing loss and tinnitus were related to military 
service, but did not support his impression with any 
articulated reasoning.

VA examination instructions dated in October 2008 included 
specific language from the Board's August 2008 remand, which 
was in accordance with the Court's April 2008 Order.  The 
instructions required the examiner to provide an opinion 
following "a review of the record, including the March 1969 
and December 2004 VA medical examinations, as well as 
examination of the veteran" that was supported by sound 
medical principles and sustainable reasons and bases.

In a VA audiological examination report dated in October 
2008, the examiner, PhD, CCCA (a healthcare professional with 
a certificate of clinical competence in audiology), indicated 
that he had reviewed the veteran's entire claims file and 
interviewed the veteran.  The veteran reported similar in-
service and post-service noise exposure and onset of 
bilateral hearing loss and tinnitus as he did during the 
December 2004 VA examination with the same examiner, and he 
provided additional information about family medical history, 
pre-service employment in a dye mill for three years without 
hearing protection, and that he engaged in sporadic hunting 
and target shooting for five to 10 years with periodic 
hearing protection.  

The examiner noted that initially, the veteran's pure tone 
thresholds were artificially elevated and were poor compared 
with the examination that he conducted in December 2004.  He 
added that they were significantly poorer than his speech 
reception thresholds.  After reinstructing the veteran, the 
examiner obtained results, which he believed to be valid, 
some of which were notably better than those obtained on 
examination in December 2004.  Again, the objective findings 
revealed bilateral hearing loss for VA purposes, and the 
diagnosis included constant, bilateral tinnitus.  The 
examiner opined that it was less likely as not that the 
veteran's hearing loss and tinnitus were related to military 
service.  He reasoned that the veteran's service treatment 
records were silent for any complaints of hearing loss, 
tinnitus, or signs of auditory dysfunction, and his 
separation examination report showed hearing within normal 
limits for both ears.  He added that if there were some 
hearing loss due to noise exposure which began in the 
service, then the veteran's hearing sensitivity would be 
expected to be significantly poorer than what was found in 
the present examination.  He concluded that the veteran's 
current hearing loss was more reflective of aging effects as 
well as some post-service noise exposure.

The Board has considered the veteran and his representative's 
contentions that his current bilateral hearing loss and 
tinnitus are a result of noise exposure during active 
service, but finds that service connection for these 
disabilities is not warranted because there is no objective 
evidence suggesting a connection between his current 
disabilities and an injury or disease during service, nor is 
there any evidence to document any hearing loss or tinnitus 
for many years after service.  

As an initial matter, the Board notes that the first 
documented evidence of hearing loss and tinnitus was in May 
2003, more than 34 years after the veteran's discharge from 
service.  Even assuming that the veteran's hearing loss began 
20 years ago as he estimated during the December 2004 VA 
examination, the onset of hearing loss would still be 15 
years after separation from service (or in 1984).  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).     

Although the December 2004 VA examiner opined that the 
veteran's current bilateral hearing loss and tinnitus were 
likely not caused by events in military service, the 
probative value of this opinion is diminished by the fact 
that the conclusion was not supported by any medical 
rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).  Therefore, the Board finds 
that this opinion is not persuasive.  See also Nieves- 
Rodriguez v. Peake, No. 06-312 at *12 (U.S. Vet. App. Dec. 1, 
2008) (holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion that 
contributes to the probative value to a medical opinion.)

In comparison, the opinions provided in the October 2008 VA 
examination report were supported by sound medical principles 
and sustainable reasons and bases.  In this report, the 
examiner indicated that he had reviewed the veteran's entire 
claims file and interviewed the veteran, and he discussed the 
December 2004 VA examination report, but did not specifically 
mention the March 1969 VA examination report.  The Court has 
held that "there is a presumption of regularity which holds 
that government officials are presumed to have properly 
discharged their official duties."  See Ashley v. Derwinski, 
2 Vet. App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to 
the contrary, VA is entitled to the benefit of this 
presumption.  Id.  

The August 2008 remand instructions, which were provided in 
the 2008 VA examination instructions required the examiner to 
"review [] the record, including the March 1969 and December 
2004 VA medical examinations."  Because the examiner noted 
that he reviewed the entire claims file and specifically 
discussed the December 2004 VA examination, it is reasonable 
to presume that he also considered the March 1969 VA 
examination even though he did not specifically discuss it.  
Therefore, the Board finds that the October 2008 VA examiner 
complied with the remand requirements outlined in the 2008 VA 
examination instructions.  The Board also finds that the 
October 2008 VA examination report provides reliable, 
competent information and conclusions necessary to decide the 
appeal.  The examiner's competent medical opinion, based on a 
review of the entire claims file, interview of the veteran, 
and audiometric testing does not support the veteran's claims 
for service connection because a review of the evidence 
revealed that the veteran's hearing loss was more reflective 
of the aging process and some post-service noise exposure.  
Therefore, the claims for service connection for bilateral 
hearing loss and tinnitus must be denied.

In connection with the claims, the Board has considered the 
assertions that the veteran and his representative have 
advanced on appeal.  However, the veteran cannot establish a 
service connection claim on the basis of these assertions 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current bilateral hearing loss and 
tinnitus disabilities are associated with noise exposure 
during military service, the claims turn on a medical matter 
- the relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran is not 
competent to render a probative (i.e., persuasive) opinion on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the veteran's 
assertions in this regard do not constitute persuasive 
evidence in support of the claims.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


